DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 10, 18, 22, 26, 29, 33 has been amended. Claims 19, 24, 32 has been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-12, 14, 16-18, 20, 22-23, 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (U.S. Pub. No 2018/0139774) in view of Fujishiro et al (US20210120622 herein after Fujishiro).


Regarding claim 10, Ma teaches, a user equipment (UE) (Fig. 6A: “UE1”; [0053] a.k.a. “ED”, “as a user equipment/device (UE)”; [0062]: “Fig. 2A illustrates an example ED”) for small data transmission ([0208]: “UE1 for which a grant free allocation scheme is selected”), the UE comprising: 
a network interface ([0062]/Fig. 2A: “antenna or NIC 204”; [0056]/Fig. 2A: “air interface 190”) for receiving and transmitting data (Fig. 1: “air interface 190” Rx/Tx with “base station 170”);
 a processor (Fig. 2A: “processing unit 200”); and 
a non-transient memory (Fig. 2A: “memory 208”) for storing instructions that when executed by the processor cause the UE ([0064]: “memory 208 stores instructions … executed by the processing unit(s) 200”) to: 
transmit uplink data in a preconfigured uplink resource (PUR) ([0115] “MA resources such as pilots can be associated with a preconfigured basic resource region… UEs can be pre-configured to access this basic resource region, each UE with pre-defined unique mapping”) to the network node (Fig. 6A, “601 initial access”; ; 
receive first downlink control information (DCI) (Fig. 6A: “606 Transmit ACK/NACK” from “TRP” to “UE1”), wherein the first DCI includes an acknowledgement of the uplink data transmission (above “ACK/NACK”, which [0209] disclose as “for each UE that sent uplink data in a grant-free uplink transmission”) and an DCI identifier (ID) ([0209]: “each ACK may be associated with a UE ID” or “associated with an index identifying the MA signature of the uplink transmission being acknowledged”)
Ma does not teach receive a radio resource control (RRC) message with a new ID from the network node after receiving the first DCI, the new ID configured to be used for subsequent transmission between the UE and the network node; and include in the uplink data a request to place the UE in connected mode in response to a condition when the UE expects more uplink data to be sent after the uplink data transmission.
However, Fujishiro teaches receive a radio resource control (RRC) message with a new ID from the network node after receiving the first DCI (Fig 8 “S111”, [0122] “For example, if it overlaps an RNTI (a portion of a Resume ID) already generated for another UE, the controller 130 of the eNB 200 determines to use a different RNTI as the C-RNTI”, [0124] “In step S111, the transmitter 210 of the eNB 200 transmits Msg4 to the UE 100. Specifically, the transmitter 210 of the eNB 200 transmits Msg4 (RRC Connection Resume) to the UE 100 via the PDSCH after transmitting the DCI (PDCCH)”),
 the new ID configured to be used for subsequent transmission between the UE and the network node ([0126] “the controller 130 of the UE 100 overwrites the Resume ID being held with that C-RNTI. If the UE 100 transitions to the RRC connected mode, it continuously uses the C-RNTI while the UE 100 is in the RRC connected mode”);
 and include in the uplink data a request to place the UE in connected mode (Fig. 8 “S108 Msg3”, [0126] “the controller 130 of the UE 100 overwrites the Resume ID being held with that C-RNTI. If the UE 100 transitions to the RRC connected mode, it continuously uses the C-RNTI while the UE 100 is in the RRC connected mode”) in response to a condition when the UE expects more uplink data to be sent after the uplink data transmission ([0091] “In step S104, the controller 130 of the UE 100 determines that there is a need to perform data communication. For example, the controller 130 of the UE 100 determines that there is a need to perform data communication (reception of downlink data) in response to generation of uplink data to be transmitted or reception of paging intended for itself. The present description is made on the assumption that uplink data to be transmitted has been generated”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma to incorporate the teachings of Fujishiro. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the signaling between the UE and network node.

Regarding claim 1, A method for small data transmission between a user equipment (UE) and a network node, comprising: transmitting, by the UE, uplink data in a preconfigured uplink resource (PUR) to the network node; receiving, by the UE, first downlink control information (DCI), wherein the first DCI includes an acknowledgement of the uplink data transmission and a DCI identifier (ID); receiving, by the UE, a radio resource control (RRC) message with a new ID from the network node after receiving the first DCI, the new ID configured to be used for subsequent transmission between the UE and the network node; and including, by the UE, in the uplink data a request to place the UE in connected mode in response to a condition when the UE expects more uplink data to be sent after the uplink data transmission in the PUR. (Examiner notes: Claim 1, a method claim, is a parallel of Claim 10 thus rejected similarly as above with detailed mappings omitted).
Regarding claim 22, A network node for small data transmission, the network node comprising: a network interface for receiving and transmitting data; a processor; and a non-transient memory for storing instructions that when executed by the processor cause the network node to: receive uplink data in a preconfigured uplink resource (PUR) from a UE; transmit first downlink control information (DCI), wherein the first DCI includes an acknowledgement of the uplink data transmission and a DCI identifier (ID); transmit a radio resource control (RRC) message with a new ID to the UE after transmitting the first DCI, the new ID configured to be used for subsequent transmission between the UE and the network node; and place the UE in connected mode when the uplink data includes a request to place the UE in connected mode. (Examiner notes: Claim 22 just claims the opposite part, i.e., network node (e.g., base station) of Claim 10. Claim 22 comprises same/similar features of Claim 10, thus rejected similarly as above with detailed mappings omitted).

Regarding claim 18, A method for small data transmission between a user equipment (UE) and a network node, comprising: receiving, by the network node, uplink data in a preconfigured uplink resource (PUR) from the UE; transmitting, by the network node, first downlink control information (DCI), wherein the first DCI includes an acknowledgement of the uplink data transmission and a DCI identifier (ID); transmit a radio resource control (RRC) message with a new ID to the UE after transmitting the first DCI, the new ID configured to be used for subsequent transmission between the UE and the network node; and placing, by the network node, the UE in connected mode when the uplink data includes a request to place the UE in connected mode. (Examiner notes: Claim 18, a method claim, is a parallel of Claim 22 thus rejected similarly as above with detailed mapping omitted). 

Regarding claims 2, 11, 23 Ma teaches wherein the DCI ID is a preconfigured radio network temporary identifier (PC-RNTI) ([0114] “UE ID (pre-defined or pre-allocated”), UE ID defined in  [0087] “UE  connection ID may be a dedicated Cell Radio Network Temporary Identifier (C-RNTI) or an assigned C-RNTI”).

Regarding claim 3, 12, 20 Ma teaches wherein the uplink data transmission is grant free ([209] “grant-free uplink transmission”).


Regarding claim 5, 14, Ma teaches further comprising: upon receipt of the acknowledgement ([0127] “UE performs the UL transmission … once the UE has received an activation message from the TRP”, e.g. Fig 3A-3C #404, the activation message may contain an ACK), changing, by the UE, to connected mode ([0127] “UL transmission based on the assigned transmission resource,” UE is switching to transmit uplink data.


Regarding claim 8, 16, Ma teaches wherein the PC-RNTI is assigned to the UE for one or more of dedicated time, frequency and signature resource (e.g. Fig 5A-5C, [0193] “allocate multiple MA CTUs for UE1”, MA CTU is defined in [0189] which are transmission resources of a set of time-frequency resources that are shared amongst a group of UEs”)

Regarding claim 9, 17, Ma teaches wherein the UE shares the PC-RNTI with other UEs (e.g. Fig 5B-5C, [0190] “resource elements may be either allocated to a single UE or two UEs”, [0194] “the assigned resource can be used by more than one UE”).
Regarding claim 33, Ma teaches wherein the new ID is a cell radio network temporary identifier (C-RNTI) ([0087] “The UE connection ID may be a dedicated Cell Radio Network Temporary Identifier (C-RNTI) or an assigned C-RNTI”).

Claims  26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (U.S. Pub No 2020/0229231) in view of Ma further in view of Fujishiro.

Regarding claim 29, Oh teaches, a network node for reconfiguring a preconfigured radio network temporary identifier (PC- RNTI) ( [0137] “a C-PDCCH transmitted after being scrambled with an identifier (RNTI) different from UE-specific downlink control information”, the C-PDCCH is defined in [0137] as “a downlink control channel which has been scrambled with a predefined or preconfigured RNTI”), 
the network node comprising: a network interface for receiving and transmitting data ([0033] “a node on a network”, e.g. Fig 10 transmitter and receiver); 
a processor (Fig 10 1020, processor); and a non-transient memory for storing instructions that when executed by the processor cause the network node to ([0027] “Thus, the instructions, which are executed via the processor … program instructions may also be stored in a computer-usable or computer-readable memory”): 
transmit a downlink control information (DCI) to a UE ([0088] “UE to receive a downlink control channel is (re)configured”) upon receipt of uplink data from the UE (e.g. [0066] “UE transmits an uplink signal in the LAA system”), 
wherein the DCI includes a downlink grant and the PC-RNTI ([0042] “scheduling information (DL grant) for downlink data”, [0132] “downlink control information which has been scrambled with a predefined or preconfigured RNTI” the first downlink transmitted by node).
Oh does not teach in a preconfigured uplink resource (PUR), transmit a radio resource control (RRC) message with a cell radio network temporary identifier (C-RNTI) to the UE after transmitting the DCI, the C-RNTI configured to be used for subsequent transmission between the UE and the network node; and place the UE in connected mode when the uplink data includes a request to place the UE in connected mode. 
However, Ma teaches preconfigured uplink resource (PUR) ([0115] “MA resources such as pilots can be associated with a preconfigured basic resource region… UEs can be pre-configured to access this basic resource region, each UE with pre-defined unique mapping”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oh to incorporate the teachings of Ma to allow the UE to transmit without waiting for the response. One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource usage and increase efficiency of system.
Ma does not teach transmit a radio resource control (RRC) message with a cell radio network temporary identifier (C-RNTI) to the UE after transmitting the DCI, the C-RNTI configured to be used for subsequent transmission between the UE and the network node; and place the UE in connected mode when the uplink data includes a request to place the UE in connected mode.
However, Fujishiro teaches transmit a radio resource control (RRC) message with a cell radio network temporary identifier (C-RNTI) to the UE after transmitting the DCI (Fig 8 “S111”, [0122] “For example, if it overlaps an RNTI (a portion of a Resume ID) already generated for another UE, the controller 130 of the eNB 200 determines to use a different RNTI as the C-RNTI”, [0124] “In step S111, the transmitter 210 of the eNB 200 transmits Msg4 to the UE 100. Specifically, the transmitter 210 of the eNB 200 transmits Msg4 (RRC Connection Resume) to the UE 100 via the PDSCH after transmitting the DCI (PDCCH)”),
 the C-RNTI configured to be used for subsequent transmission between the UE and the network node ([0126] “the controller 130 of the UE 100 overwrites the Resume ID being held with that C-RNTI. If the UE 100 transitions to the RRC connected mode, it continuously uses the C-RNTI while the UE 100 is in the RRC connected mode”); and place the UE in connected mode when the uplink data includes a request to place the UE in connected mode ([0091] “In step S104, the controller 130 of the UE 100 determines that there is a need to perform data communication. For example, the controller 130 of the UE 100 determines that there is a need to perform data communication (reception of downlink data) in response to generation of uplink data to be transmitted or reception of paging intended for itself. The present description is made on the assumption that uplink data to be transmitted has been generated”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oh and Ma to incorporate the teachings of Fujishiro. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the signaling between the UE and network node.



Regarding claim 26, A method of reconfiguring a preconfigured radio network temporary identifier (PC-RNTI), comprising: transmitting, by a network node, a downlink control information (DCI) to a user equipment (UE) upon receipt of uplink data in a preconfigured uplink resource (PUR) from the UE, wherein the DCI includes a downlink grant and the PC-RNTI; transmitting, by the network node, a radio resource control (RRC) message with a cell radio network temporary identifier (C-RNTI) to the UE after transmitting the DCI, the C-RNTI configured to be used for subsequent transmission between the UE and the network node; and placing, by the network node, the UE in connected mode when the uplink data includes a request to place the UE in connected mode. (Examiner notes: Claim 26, a method claim, is a parallel of Claim 29 thus rejected similarly as above with detailed mapping omitted). 

Claims 4, 6, 13, 15, 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Fujishiro as applied to claims 1-3, 5, 8-12, 14, 16-18, 20, 22-23, 33 above, and further in view of Oh.

Regarding claims 4, 13, Ma teaches further comprising: receiving, by the UE, a second DCI ([0166] the assignment of step 4181 may be transmitted using DCI, e.g. Fig 4C). 
Ma and Fujishiro does not teach wherein the second DCI includes a downlink grant and the DCI ID; and receiving, by the UE, downlink data. 
However, Oh teaches wherein the second DCI includes a downlink grant and the DCI ID ([0042] “scheduling information (DL grant) for downlink data”, [0137] “downlink control channel which has been scrambled with a predefined or preconfigured RNTI” the second downlink transmitted by node); and receiving, by the UE, downlink data ([052] “downlink data may be transmitted … based on the DCI transmitted through the PDCCH”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ma and Fujishiro to incorporate the teachings of Oh to allow the second DCI to include a downlink grant and the DCI ID. One of ordinary skill in the art would have been motivated to make this modification in order to allow the UE to change configured downlink control information to extend time reception [0012].
Regarding claims 6, 15, Ma does not teach wherein the UE indicates an expectation of the downlink data during configuration of uplink resources.
 However, Fujishiro teaches wherein the UE indicates an expectation of the downlink data during configuration of uplink resources (Fig 6 “Sending a scheduling request to the network”, “Waiting for DL (downlink) transmission”) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma to incorporate the teachings of Fujishiro to allow the UE indicates an expectation of the downlink data during configuration of uplink resources. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power consumption by limiting time UE is waiting col 6 lines 54-60.



Regarding claims 21, 25, Ma teaches further comprising: transmitting, by the network node, a second DCI ([0166] the assignment of step 4181 may be transmitted using DCI, e.g. Fig 4C). 
Ma and Fujishiro does not teach wherein the second DCI includes a downlink grant and the DCI ID; and transmitting, by the network node, downlink data. 
However, Oh teaches wherein the second DCI includes a downlink grant and the DCI ID ([0042] “scheduling information (DL grant) for downlink data”, [0137] “downlink control channel which has been scrambled with a predefined or preconfigured RNTI” the second downlink transmitted by node); and transmitting, by the network node, downlink data ([0158] “downlink data channel is included in a signal to be transmitted by the base station”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ma and Fujishiro to incorporate the teachings of Oh to allow the second DCI to include a downlink grant and the DCI ID. One of ordinary skill in the art would have been motivated to make this modification in order to allow the UE to change configured downlink control information to extend time reception [0012].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Fujishiro as applied to claims 1-3, 5, 8-12, 14, 16-18, 20, 22-23, 33 above, and further in view of Ying (U.S. Pub No 2018/0323909).

Regarding claim 7, Ma and Fujishiro does not teach wherein the UE indicates a non-expectation of downlink data packets during transmission of the uplink data to the network node. 
However, Ying teaches wherein the UE indicates a non-expectation of downlink data packets during transmission of the uplink data to the network node ([0065] “UE may retransmit the same TB at a configured resource without wait for the response … from the g/NB/eNB). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ma to incorporate the teachings of Ying to allow the UE to transmit without waiting for the response. One of ordinary skill in the art would have been motivated to make this modification in order to allow the UE to minimize configuration time between the UE and the node.

Claims 27, 28, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Ma further in view of Fujishiro as applied to claim 26, and 29 above, and further in view of Li (U.S. Pub No 2020/0177341 A1).

Regarding claims 27, 30, OH, Ma , and Fujishiro does not teach wherein the uplink data is configured as a short sequence, the short sequence indicative that data transmission by the UE is unrequired. 
However, Li teaches wherein the uplink data is configured as a short sequence ([0154] “Certain slots or mini-slots are semi-persistently configured to be used for uplink transmission”), the short sequence indicative that data transmission by the UE is unrequired ([0278] “The signal indicates the slot in which the transmission will be performed, and whether the transmission is performed once or multiple times”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oh, Ma, and Fujishiro to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order minimize cross link interference problems [0044].

Regarding claims 28, 31, OH does not teach wherein the short sequence is a sounding reference signal or a demodulation reference signal. 
However, Li teaches wherein the short sequence is a sounding reference signal or a demodulation reference signal ([0278] “Channel sounding reference signal (SRS) transmission is included”.
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oh and Ma to incorporate the teachings of Li. One of ordinary skill in the art would have been motivated to make this modification in order minimize cross link interference problems [0044].

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-18, 20-23, 25-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411 


/AJIT PATEL/Primary Examiner, Art Unit 2416